Questions brought to this court by appeal from a judge of probate are tried anew, as if they had not been tried before. Wallace v. Brown,25 N.H. 216; Bixby v. Harris, 26 N.H. 125, 128; Cook v. Bennett,51 N.H. 85, 91; Adams v. Adams, 64 N.H. 224, 227. The character of the trial in the probate court is therefore not material here. It was found at the trial term, presumably upon competent and sufficient evidence, as no exception on this ground is reported, that the debtor was owing the petitioning creditor more than $300, and was insolvent. This finding supports the decree. P. S., c. 201, s. 42.
Exception overruled.
BLODGETT, J., did not sit: the others concurred. *Page 14